   Case 4:19-cr-00635 Document 76 Filed on 09/14/20 in TXSD Page 1 of 1
                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                                                                  September 14, 2020
                                                                   David J. Bradley, Clerk




JOSE LUIS RODRIGUEZ-DIAZ
